 



Exhibit 10.1
SETTLEMENT AGREEMENT AND RELEASES
          This Settlement Agreement and Releases (the “Agreement”) is made as of
September 20, 2005, between Stuart H. Wolff (“Wolff”) and Homestore, Inc.,
formerly known as Homestore.com, Inc. (“Homestore”). Wolff and Homestore are
referred to collectively herein as the “Parties”.
          WHEREAS, Wolff was formerly a director, officer and employee of
Homestore;
          WHEREAS, Wolff maintains that he has been made a party to, or is
otherwise involved in, various actions, suits and/or proceedings, and may be
made a party to, or be otherwise involved in, additional actions, suits and/or
proceedings in the future, by reason of the fact that Wolff was a director,
officer and/or employee of Homestore (collectively, the “Underlying
Proceedings”);
          WHEREAS, Wolff maintains that he has incurred and will continue to
incur substantial expenses, liabilities, and/or losses (including but not
limited to attorneys’ fees and other defense costs) in connection with the
Underlying Proceedings (collectively, “Eligible Costs”);
          WHEREAS, on or about July 1, 2005, Wolff filed a Complaint for
Advancement against Homestore in the Court of Chancery of the State of Delaware
in and for New Castle County, Stuart H. Wolff v. Homestore, Inc., C.A.
No. 1473-N (the “Litigation”), seeking the advancement, pursuant to Section 6.2
of the Bylaws of Homestore and the Delaware General



--------------------------------------------------------------------------------



 



-2-

Corporation Law, of certain expenses (including attorneys’ fees) incurred by him
in connection with certain of the Underlying Proceedings;
          WHEREAS, Wolff also asserts claims for and rights to indemnification
by Homestore pursuant to the Bylaws of Homestore, an indemnity agreement dated
December 18, 2001, and Section 145 of the Delaware General Corporation Law;
          WHEREAS, the Parties wish to avoid the inherent burden, expense, and
uncertainties associated with litigation and to resolve and settle the claims
and controversies between them, and to provide for certain agreement upon the
terms and conditions set forth in this Agreement.
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, agree as follows:
I. Payment of Eligible Costs
          In full satisfaction of any claims Wolff may have with respect to the
payment or reimbursement by Homestore of Eligible Costs incurred or to be
incurred by Wolff, Homestore agrees to make the following payments, up to a
maximum of $11,000,000.00 (Eleven Million Dollars), as follows:
          (A) On the Effective Date of this Agreement (as defined in Section VII
below), Homestore will pay Wolff the amount of $7,648,021.22 in reimbursement of
all Eligible



--------------------------------------------------------------------------------



 



-3-

Costs incurred by Wolff prior to the date of this Agreement. Wolff will deliver
to Homestore a detailed schedule listing all such Eligible Costs, together with
appropriate supporting documentation;
          (B) On December 22, 2005, Homestore will pay Wolff an amount equal to
the sum of all additional Eligible Costs incurred by Wolff on or after the date
of this Agreement and prior to December 20, 2005; provided, however, that the
maximum aggregate amount payable pursuant to clauses (A) and (B) of this
Section I shall not exceed $11,000,000.00. Wolff shall deliver to Homestore, on
or prior to December 20, 2005, a detailed schedule listing all additional
Eligible Costs for which payment is made pursuant to this clause (B), together
with appropriate supporting documentation; and,
          (C) On January 6, 2006, Homestore shall deposit in an irrevocable
grantor trust established for the benefit of Wolff (the “Trust”) an amount (the
“Trust Amount”) equal to the difference between (i) $11,000,000.00 and (ii) the
aggregate amount previously paid by Homestore pursuant to clauses (A) and
(B) above. Homestore shall be the grantor of the trust and shall be responsible
for funding the trust as set forth in the preceding sentence; otherwise, except
for its obligation to cooperate with Wolff under Section XV below, Homestore
shall have no responsibility with respect to the establishment of the trust, the
appointment of the trustee, or the administration of the trust. The Trust Amount
and all earnings thereon shall be disbursed by the trustee solely in payment or
reimbursement of additional Eligible Costs incurred by Wolff on or after
December 20, 2005. The trustee shall make any such disbursement only upon
receipt of



--------------------------------------------------------------------------------



 



-4-

appropriate supporting documentation that substantiates the incurrence of such
additional Eligible Costs by Wolff. Within twenty (20) days after the end of
each calendar month, Wolff shall deliver to Homestore a detailed schedule
listing all Eligible Costs paid from the Trust during such month, together with
appropriate supporting documentation. Any amount remaining in the Trust upon
conclusion of all Underlying Proceedings shall be returned to Homestore.
          (D) All amounts payable directly to Wolff pursuant to clauses (A) and
(B) above shall be paid by the wiring of such funds to an account identified by
Wolff in written instructions provided to Homestore following the execution of
this Agreement.
          (E) The deposit to be made by Homestore to the Trust shall be made by
wiring the funds to an account identified by Wolff in written instructions
provided to Homestore following the execution of this Agreement.
          (F) Specific Release by Wolff. Except to enforce Homestore’s
obligations under this Section I, in exchange for the payments to be made by
Homestore pursuant to this Section I, Wolff specifically releases and discharges
Homestore, each of its present and former directors, officers, employees,
parents, divisions, subsidiaries, affiliates, attorneys, and accountants, and
each of their heirs, executors, administrators, predecessors, successors and
assigns (all, collectively, the “Homestore Releasees”), from any rights or
claims arising under the Bylaws of Homestore, the Delaware General Corporation
Law, common law, the indemnity agreement dated December 18, 2001, and/or any
other source or theory, for advancement of expenses, or



--------------------------------------------------------------------------------



 



-5-

indemnification, including with respect to any actions that have been filed or
may be filed against Wolff or others in the future.
II. Additional Exchange of Releases
     A. Release by Wolff
          Separate and apart from the specific release set forth in Section I(F)
above, and as consideration for the general release provided by Homestore
pursuant to Section II(B) hereof, except for the matters released pursuant to
Section I(F) above and except to enforce Homestore’s obligations under this
Agreement, Wolff irrevocably releases and discharges the Homestore Releasees for
all time from all actions, causes of action, suits, debts, dues, sums of money,
accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, damages, judgments,
extents, executions, claims and demands whatsoever, in law, admiralty or equity,
which against any Homestore Releasee, Wolff or Wolff’s heirs, executors,
administrators, successors and assigns ever had, now has or hereafter can, shall
or may have, for, upon, or by reason of any matter, cause or thing whatsoever
from the beginning of the world to the Effective Date of this Agreement.
          Without in any way limiting the foregoing release, Wolff specifically
releases and discharges the Homestore Releasees from any claims arising out of
or related to Wolff’s employment or separation from employment with Homestore,
including, but not limited to, any claims for salary, bonuses, severance pay,
vacation pay, or any benefits under the Employee Retirement Income Security Act,
sexual harassment, or discrimination based on race, color, national origin,
ancestry, religion, marital status, sex, sexual orientation, citizenship status,
pregnancy,



--------------------------------------------------------------------------------



 



-6-

leave of absence, medical condition or disability (as defined by the Americans
with Disabilities Act, or any other state or local law), claims under the Age
Discrimination in Employment Act and/or the Older Workers Benefit Protection
Act, or any other unlawful discrimination, breach of implied or express
contract, breach of promise, misrepresentation, negligence, fraud, estoppel,
defamation, infliction of emotional distress, loss of consortium, violation of
public policy or wrongful or constructive discharge, and for attorneys’ fees.
          Wolff agrees that this release includes a full and final release of
all unknown and unsuspected claims or damages that, if known, might have
affected his decision to enter into this Agreement and release, as well as a
release of any and all claims now known or disclosed that arise as a result of
any act or omission occurring before the Effective Date of this Agreement.
Therefore, as to any and all such claims, Wolff waives any and all rights or
benefits under the terms of Section 1542 of the California Civil Code, which
provides as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor”,
and under any and all similar provisions contained in the laws of any and all
other jurisdictions, within and without the United States, to the fullest extent
that he may lawfully so waive all such rights and benefits. Wolff may hereafter
discover facts related to the claims released herein in addition to or different
from those which he believed to be true on the date of this Agreement.



--------------------------------------------------------------------------------



 



-7-

The claims released herein shall, nonetheless, be deemed to be fully, finally,
and forever settled and released upon the execution of this Agreement, without
regard to the subsequent discovery or existence of such additional or different
facts.
     B. Release by Homestore
          In consideration for the release set forth in Section II(A) above, and
except to enforce Wolff’s obligations under this Agreement, Homestore, on behalf
of itself and each of its present and former parents, subsidiaries, divisions,
and affiliates and each of their predecessors, successors and assigns,
irrevocably releases and discharges Wolff, members of Wolff’s immediate family,
entities controlled by Wolff, trusts for which Wolff is or was a beneficiary,
trustee or trustor, partnerships for which Wolff is or was a partner, companies
and corporations of which Wolff is or was a majority or controlling owner,
shareholder or member, and each of their present and former agents, attorneys,
predecessors, parents, subsidiaries, affiliates, heirs, executors,
administrators, successors and assigns (all, collectively, the “Wolff
Releasees”), from all actions, causes of action, suits, debts, dues, sums of
money, accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, damages, judgments,
extents, executions, claims and demands whatsoever, in law, admiralty or equity,
which against any Wolff Releasee, Homestore and/or any of its present and former
parents, subsidiaries, divisions, and affiliates and/or any of their
predecessors, successors and assigns ever had, now has or hereafter can, shall
or may have, for, upon, or by reason of any matter, cause or thing whatsoever
from the beginning of the world to the Effective Date.



--------------------------------------------------------------------------------



 



-8-

          Without in any way limiting the generality of the foregoing release,
and without regard to whether facts and circumstances may change in the future
that might otherwise arguably affect such rights or claims (e.g., any decision
or outcome adverse to Wolff in any of the Underlying Proceedings), Homestore
irrevocably releases and discharges the Wolff Releasees for all time from any
rights or claims, whether arising under the Bylaws of Homestore, the Delaware
General Corporation Law, common law, or the indemnity agreement dated
December 18, 2001, the undertaking provided to Homestore by Wolff and/or any
other source or theory, for repayment or recoupment of amounts paid to Wolff as
advancement of expenses or as indemnification (including the settlement payments
made under this Agreement for Eligible Costs), and from any claims for fraud,
negligence or breach of fiduciary duty, or for contribution or indemnity
(including claims with respect to any actions that may be filed against
Homestore or others in the future). Homestore acknowledges that this release
prohibits Homestore from ever seeking repayment or recoupment from any Wolff
Releasee of amounts paid to Wolff as advancement of expenses or as
indemnification (including the settlement payments made under this Agreement for
Eligible Costs).
          Homestore agrees that this release includes a full and final release
of all unknown and unsuspected claims or damages that, if known, might have
affected its decision to enter into this Agreement and release, as well as a
release of any and all claims now known or disclosed that arise as a result of
any act or omission occurring before the Effective Date of this Agreement.
Therefore, as to any and all such claims, Homestore waives any and all rights or
benefits under the terms of Section 1542 of the California Civil Code, which
provides as follows:



--------------------------------------------------------------------------------



 



-9-

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor”,
and under any and all similar provisions contained in the laws of any and all
other jurisdictions, within and without the United States, to the fullest extent
that it may lawfully so waive all such rights and benefits. Homestore may
hereafter discover facts related to the claims released herein in addition to or
different from those which it believed to be true on the date of this Agreement.
The claims released herein shall, nonetheless, be deemed to be fully, finally,
and forever settled and released upon the execution of this Agreement, without
regard to the subsequent discovery or existence of such additional or different
facts.
III. Released Claims
          Each of the Parties agrees and covenants that he or it will not file
or cause to be filed any lawsuit, arbitration or other proceeding asserting any
claim released by the foregoing releases. In the event a Party files any such
lawsuit, arbitration or other proceeding that is determined to be encompassed by
the foregoing releases, the Party so filing will indemnify the other Party for
all costs incurred in defending or otherwise responding to such lawsuit,
arbitration or proceeding, including attorneys’ fees. The foregoing does not in
any way limit any other remedies available to the Parties for breach of this
Agreement.



--------------------------------------------------------------------------------



 



-10-

IV. The Litigation
          Upon execution of this Agreement, counsel for Wolff will deliver to
counsel for Homestore a copy of an executed Notice of Dismissal with Prejudice
substantially in the form annexed hereto as Exhibit A. The original executed
Notice of Dismissal with Prejudice will be filed in the Chancery Court by
counsel for Wolff as soon as practicable following actual receipt by Wolff of
the payment required by Section I(A).
V. Myers Litigation
          To the extent that Homestore enters into a settlement of Michael
Myers, et al., v. Homestore, Inc., et al., Case No. BC 312115, presently pending
in the Superior Court of the State of California for the County of Los Angeles,
Homestore will secure, as part of such settlement, a complete release and
dismissal with prejudice of the claims against Wolff, including any actual or
potential cross-claims against Wolff for contribution or indemnity. Nothing in
this paragraph shall in any way obligate Homestore to advance or indemnify
Wolff’s defenses costs or any judgment entered against Wolff in the Myers case,
other than as set forth in Section I of this Agreement.
VI. No Admission of Liability
          Neither this Agreement, nor anything contained herein shall be
construed as an admission by any Party that he or it has in any respect violated
or abridged any federal, state, or local law or any contractual or other right
or obligation that he or it may owe or may have owed to the other Party.



--------------------------------------------------------------------------------



 



-11-

VII. Effective Date
          Although this Agreement is dated as of September 20, 2005 and has been
executed as of that day, the parties acknowledge that Wolff shall have a period
of seven (7) days from September 20, 2005 in which he may consider and revoke
this Agreement. Accordingly, the parties acknowledge that this Agreement shall
not become effective unless and until, after the expiration of seven (7) days
after September 20, 2005 (the “Effective Date”), Wolff has not revoked the
Agreement. In the event Wolff revokes this Agreement pursuant to this paragraph,
this Agreement shall be null and void ab initio.
VIII. Governing Law
          This Agreement shall be subject to, governed by, and construed and
enforced pursuant to the laws of the State of Delaware without regard to its
choice of law principles, and the parties agree to the non-exclusive
jurisdiction of the respective state and federal courts of Delaware for the
resolution of any disputes concerning the interpretation and/or enforcement of
this Agreement.
IX. Entire Agreement
          This Agreement constitutes the entire agreement between and among the
Parties regarding the subject matter hereof, superseding all prior written and
oral agreements. Without limiting the foregoing, the Parties expressly agree
that any and all prior oral or written agreements concerning the employment of
Wolff (including but not limited to the indemnity agreement dated December 18,
2001 and the undertaking subsequently provided to Homestore by



--------------------------------------------------------------------------------



 



-12-

Wolff in relation to advancement of attorneys’ fees and defense costs) are
terminated, canceled and of no further force or effect.
          With respect to the subject matter of this Agreement, no Party shall
be bound by any representations, warranties, promises, statements or information
unless set forth herein. This Agreement has been jointly drafted by the Parties,
none of whom shall be deemed to be its drafter for purposes of any rule of law
which construes a document against the person who drafted it.
X. Voluntary Execution and Representation by Counsel
          The Parties acknowledge that they have carefully read this Agreement
and understand all of its terms including the full and final release of claims
set forth above. The Parties further acknowledge that they have voluntarily
entered into this Agreement; that they have not relied upon any representation
or statement, written or oral, not set forth in this Agreement; that the only
consideration for signing this Agreement is as set forth herein; and that they
have had this Agreement reviewed by their attorneys and have received advice
from their attorneys with which they are satisfied. Wolff acknowledges and
represents that Homestore has given Wolff a period of at least twenty-one
(21) days in which to consider this Agreement.
XI. No Other Existing Suits
          Except for the Litigation, the Parties represent and warrant that they
do not presently have on file any claims, charges, grievances, actions, appeals,
or complaints against one



--------------------------------------------------------------------------------



 



-13-

another in or with any administrative, state, federal or governmental entity,
agency, board or court, or before any other tribunal or panel or panel of
arbitrators, public or private.
XII. Ownership of Claims
          The Parties represent and warrant that they are the sole and lawful
owners of all rights, title and interest in and to all released matters, claims
and demands referred to herein.
XIII. Non-Disparagement
          Subject to obligations under applicable laws and regulations, each
Party agrees not to make any statements or comments to any third party or entity
that disparage the reputation of the other Party. “Disparage”, as used in this
section, means to make any statement, written or oral, that casts another party
in a negative light of any kind, or implies or attributes any negative quality
to another party. This section shall have no application to communications with
government entities, officials or representatives or to any deposition, trial or
other testimony given in any actions, suits and/or proceedings.
XIV. Severability
          The provisions of this Agreement are severable. If any one of the
provisions contained herein, or the application thereof in any manner or
circumstance, is held invalid, illegal or unenforceable in any respect and for
any reason, the validity, legality and enforceability of any such provision is
every other respect and of the remaining provisions hereof shall not be affected
or impaired in any way, it being intended that all of the parties’ rights and
privileges arising hereunder shall be enforceable to the fullest extent
permitted by law.



--------------------------------------------------------------------------------



 



-14-

XV. Cooperation
          Each of the Parties shall execute such other and further documents and
do such other and further acts as may be reasonably required to effectuate the
intent of the Parties and carry out the terms of this Agreement.
XVI. Valid Authority
          All persons executing this Agreement, or any related settlement
documents, represent and warrant that they have the full authority to do so and
that they have the authority to take appropriate action required or permitted to
be taken pursuant to the Agreement to effectuate its terms. Without limiting the
generality of the foregoing, Homestore represents and warrants that this
Agreement and the promises and actions set forth herein have been approved by
its Board of Directors at a meeting duly and properly called, and that
Homestore’s officers and agents have been duly authorized by the Board of
Directors to take all appropriate actions to effectuate the terms of this
Agreement.
XVII. Successors and Assigns
          It is expressly understood and agreed by the Parties that this
Agreement and all of its terms shall be binding upon the Parties’ respective
heirs, executors, trustees, administrators, successors and assigns.



--------------------------------------------------------------------------------



 



-15-

XVIII. Counterparts
          This Agreement may be executed by the Parties in counterparts, each of
which shall be deemed an original, and all of which shall be deemed to
constitute but one and the same instrument.
XIX. Amendment or Modification
          No amendment or modification of the Agreement shall be valid unless it
is in writing and signed by the Parties hereto.

                  /s/ Stuart H. Wolff       STUART H. WOLFF             
HOMESTORE, INC.
      By:   /s/ Michael R. Douglas       Name:   Michael R. Douglas     
Title:   Executive Vice President, General Counsel and Secretary     



--------------------------------------------------------------------------------



 



EXHIBIT A
IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE
IN AND FOR NEW CASTLE COUNTY

                      STUART H. WOLFF,         )      
 
            )      
 
            )      
 
      Plaintiff,     )      
 
            )      
 
  - against -         )     C.A. No. 1473-N
 
            )       HOMESTORE, INC.,         )      
 
            )      
 
      Defendant.     )      
 
            )      

NOTICE OF DISMISSAL WITH PREJUDICE
     PLEASE TAKE NOTICE that plaintiff Stuart H. Wolff, by and through his
undersigned counsel and pursuant to Court of Chancery Rule 41(a)(1), hereby
dismisses with prejudice the within-captioned action.

              POTTER ANDERSON & CORROON LLP
 
       
 
  By    
 
       
 
                Arthur L. Dent (#2491)
 
                1313 N. Market Street
 
                P.O. Box 951
 
                Wilmington, DE 19899
 
                (302) 984-6000     Attorneys for Plaintiff

OF COUNSEL:
Paul, Hastings, Janofsky & Walker, LLP
Howard M. Privette
515 South Flower Street — 25th Floor
Los Angeles, CA 90071
Dated: September ___, 2005

